Title: From Thomas Jefferson to J. Louis Fernagus De Gelone, 22 June 1820
From: Jefferson, Thomas
To: Gelone, J. Louis Fernagus De


Sir
Monticello
June 22. 20.
I recieved yesterday your favor of the 14th and have duly noted the advertisement it covered. altho’ age & ill health have obliged me to withdraw as much as possible from the transactions passing in the world, yet they have not extinguished in me all interest in the good establishments arising among us, of which I deem that mentioned in your advertisement to be one. the same powerful causes forbid me to expect ever again to pass the limits of my own state, or to have the pleasure of visiting your institution. I can only therefore pray for it’s success and your prosperity and assure you personally of my great esteem & respect.Th: Jefferson